—Appeal from a judgment of the County Court of Otsego County (Coccoma, J.), rendered June 11, 1996, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The record discloses that in satisfaction of two indictments, defendant entered a knowing, voluntary and intelligent plea of guilty to the crime of criminal possession of a weapon in the third degree. In accordance with the negotiated plea agreement, which included a waiver of his right to appeal, defendant was sentenced to a prison term of 2 to 4 years to run concurrent to a sentence previously imposed. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.